Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 7-10, 12 are pending in the current application.
2.	This application was filed 04/30/2020.
Response to Restriction Election
3.	Applicant’s election of group II and the ligand where Ar is aryl in the reply filed on March 24, 2022 is acknowledged. The election was made without traverse (MPEP § 818.03(a)).   The species election is deficient since only a generic election of the ligand was made, i.e. Ar as “aryl”, and no election of reaction partners was made as required on page 4 of the Requirement of January 25, 2022.  The requirement for a species election of reaction partners is withdrawn since a search of the ligand revealed the claimed reactions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7-10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 refers to “trifluocccrecoethanol”. It is unclear what this is. 
Regarding claim 9, the phrase "etc" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  
Claim 10 and 12 state “wherein the catalyst is used in an amount of substrate S/catalyst C = 1 to 30000”.  In the preceding portion of the claim, no mention of catalyst is made rather it is referred to as a complex, which appears to be potentially used as the catalyst, although stoichiometric reaction is not excluded.  There should be agreement between the terms.  There is made mention of the a “Substrate S” however the reactants are structure numbers 6, 2a or 2e and not S, which creates a similar issue.
	Claim 12 has a series of arrows after the intermediates 3a and 3e, and it is unclear what the meaning and intention of the arrow set is if it implies further transformation or is merely used to show that the compounds are intermediates for femoxetine and paroxetine.  If it is the latter, then they are unnecessary.
	Claim 12 refers to a “aryl grocup”.  “grocup” does not appear to be a term of art and is not defined in the specification.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    Claim 8 and 9 have R defined as alkyl, fluoroalkyl and aryl, however claim 7 makes mention of only acetate complexes.  While the acetate would be a complex where R is alkyl and the alkyl is methyl, the rest of the R definitions are not subsumed by the parent acetate terminology including additional alkyl groups like propionate, butanoate etc. and those with fluoroalkyl like fluoroacetate, fluoropropanoate etc. as well those with aryl such as benzoate, picolinate etc. These groups also appear to be defined four times, once in small font in a reaction arrow again under a complex and and again in a bigger font after the scheme and another drawing of the complex. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 7-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen CN 109503659 A Published March 22, 2019 (translation appended).  All the reactions of the instant claims are disclosed in Chen. Chen has exactly the same disclosure as the instant application word for word. The claims are the same, i.e. claim 7-10 appear to be identical to the reactions of claims 6-10.  Pages  7 and 8 disclose various examples of the reaction of the Ru(OAc)2 1a complex with various unsaturated acids. The reaction scheme in claim 9 is identical to that disclosed on page 4.  The processes of claims 10 and 12 are identical to those disclosed on page 19.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625